Title: From George Washington to Brigadier General William Woodford, 7 December 1779
From: Washington, George
To: Woodford, William


        
          Dr sir
          Hd Qr Morris Town Decr 7th 1779
        
        It is my wish that we should endeavour by every practicable means to reinlist The Old Troops for the War. I therefore request that you will inform the Cols. & Commanding Officers of Regiments in the Virginia line—that they may inlist promiscuously throug[h]out their line—Any of the Soldiers whose present terms of service will expire by the last of February. The Men reinlisting for the War shall be furloughed to the first of April—and as soon as they are properly engaged & a List of their names transmitted & certified by You—a Warrant shall be granted for the Continental bounty of Two hundred Dollars to each—and 10 Dollars to the Officers for every one reengaged. Where Regiments are incorporated—the Officers of each may inlist for those to which they respectively belong. I should hope by proper pains that Many of the Men whose inlistments are already expired might be engaged on the same terms. The Officers had better go to their several Regiments as they have been arranged & superintend the building of their Huts. This may be done without my publishg an Order—which for reasons I would wish not to do. I am Dr sir with great regd &c.
      